DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Methods of assessing features on a skin surface of a patient, and associated systems and devices, are disclosed herein” can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 20150150457).

As to claim 1, Wu discloses a method of assessing a feature on a patient's skin surface (Abstract) including: 
a) capturing image data of the patient's skin surface using a first camera and a second camera (see [0063], 2D images taken from the imaging sensor 2 … 3D structure data acquired by the structure sensor 3; see [0072], Using the mobile device 1 and the associated imaging sensor 2 and the structure sensor 3 functionalities, 2D and 3D information of a wound is captured by the mobile device 1; see FIG. 1, imaging sensor 2 and structure sensor 3), wherein a position of the second camera relative to the first camera is known (see [0063], the spatial relationship of the imaging sensor 2 and the structure sensor 3 is known), and wherein at least a first optical characteristic of the first camera is different from a first optical characteristic of the second camera (see [0062]-[0063], the 2D imaging sensor 2 is a digital CCD sensor while the structure sensor 3 is a 3D imaging sensor), the image data including at least an image from the first camera and an image from the second camera (see [0063], when obtaining information of a wound, images are obtained by both the imaging sensor 2 and the structure sensor 3); 
b) based on the captured image data including at least data from a common image region covered by both the first camera and the second camera, and on the known relative position (see [0063]), determining one or more dimensions of the feature on the patient's skin surface (see [0093]; see FIG. 12).

As to claim 2, Wu further discloses wherein the one or more dimensions include at least one of a linear dimension, a perimeter, and an area of the feature on the patient's skin surface (see FIG. 12 and [0093]).

As to claim 8, Wu further discloses wherein the second camera is located in an auxiliary camera module separate from and mounted to a portable capture device including the first camera (see [0064]-[0065]).

As to claim 10, Wu further discloses wherein determining one or more dimensions is also based on one or more image sensor characteristics (see [0076], [0093]).

As to claim 12, Wu further discloses further comprising, before capturing the image data of the patient's skin surface: 
a) displaying a guide image overlaid on a real-time camera view on a display of a portable capture device that includes at least one of the first and second cameras (see [0066]); and 
b) aligning the portable capture device relative to the feature on the patient's skin surface by moving the portable capture device to align the real-time camera view with the overlaid guide image (see [0066]).

As to claim 14, Wu further discloses wherein the portable capture device is a smartphone or tablet (see [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20150150457) in view of Kim et al (US 20170085764).

As to claim 3, Wu fails to explicitly disclose wherein the first optical characteristic is focal length and the second camera has a different focal length to the first camera.
However, Kim teaches wherein the first optical characteristic is focal length and the second camera has a different focal length to the first camera (Abstract; [0139]-[0140]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Kim’s teachings to include wherein the first optical characteristic is focal length and the second camera has a different focal length to the first camera in order to provide high quality optical images using dual cameras and provide a high performance image capture function based on dual cameras having different fields of view (Kim; [0003], [0013]).

As to claim 4, the combination of Wu and Kim further discloses wherein determining one or more dimensions is also based on the focal length of the first camera and the focal length of the second camera (Wu; [0093]-[0094]).

Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20150150457) in view of Bala et al (US 20170303790).

As to claim 5, Wu fails to explicitly disclose wherein the first optical characteristic is spectral response and the second camera has a different spectral response than the first camera.
However, Bala teaches wherein the first optical characteristic is spectral response and the second camera has a different spectral response than the first camera (see [0053]; see FIG. 19).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Bala’s teachings to include wherein the first optical characteristic is spectral response and the second camera has a different spectral response than the first camera in order to provide an accurate and ongoing monitoring of skin conditions requiring attention using a mobile hyperspectral camera having a convenient and affordable form factor (Bala; [0007], [0059]).

As to claim 6, the combination of Wu and Bala further discloses wherein the first camera is most sensitive in the visible spectral region and the second camera is an infrared-sensitive camera (Bala; see [0053]).

As to claim 7, the combination of Wu and Bala further discloses wherein the first camera is a color camera and the second camera is a monochrome camera (Bala; see [0053]).

As to claim 9, Wu fails to explicitly disclose wherein the first and second cameras are located in a single portable capture device.
However, Bala teaches wherein the first and second cameras are located in a single portable capture device (see FIG. 15 and [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Bala’s teachings to include wherein the first and second cameras are located in a single portable capture device in order to provide an accurate and ongoing monitoring of skin conditions requiring attention using a mobile hyperspectral camera having a convenient and affordable form factor (Bala; [0007], [0059]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20150150457) in view of Baker et al (US 20170303844).

As to claim 11, although Wu discloses determining one or more dimensions of the wound by determining the distance of portions of the image such as the wound based on auto-focusing information (see [0093], [0130]), Wu fails to explicitly disclose wherein at least one of the first and second cameras is an autofocus camera and wherein determining one or more dimensions is also based on a focal distance of the autofocus camera.
However, Baker teaches wherein at least one of the first and second cameras is an autofocus camera and wherein determining one or more dimensions is also based on a focal distance of the autofocus camera (see [0048], [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Baker’s teachings to include wherein at least one of the first and second cameras is an autofocus camera and wherein determining one or more dimensions is also based on a focal distance of the autofocus camera in order to image and track one or more skin features (Baker; [0016]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20150150457) in view of Knodt et al (20160259992).

As to claim 13, Wu fails to explicitly disclose wherein the guide image includes at least one of: 
a) a previously captured image of the patient's skin surface; 
b) one or more portions of a previously captured image of the patient's skin surface; 
c) one or more guide masks or markings based on a previously captured image of the patient's skin surface; 
d) one or more guide masks or markings selected from a library of available guide masks or markings; and 
e) one or more guide patterns that vary with range.
However, Knodt teaches wherein the guide image includes at least one of: 
a) a previously captured image of the patient's skin surface (FIG. 2A, steps 202-204); 
b) one or more portions of a previously captured image of the patient's skin surface; 
c) one or more guide masks or markings based on a previously captured image of the patient's skin surface; 
d) one or more guide masks or markings selected from a library of available guide masks or markings; and 
e) one or more guide patterns that vary with range.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Knodt’s teachings to make the guide image includes a previously captured image of the patient's skin surface in order to allow a user of the mobile device to simultaneously view the reference image and a preview image of the one or more objects currently in a field of view of a camera of the mobile device, to provide an indication to the user of the mobile device whether the camera of the mobile device is currently located within a specified amount of a distance at which the reference image was acquired, such as a visual or audible indication may indicate whether the camera of the mobile device is too close, too far away, or within a specified amount of a distance at which the reference image was acquired (Knodt; [0052]).

Claim(s) 15-16, 19-20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al (US 20170303790) in view of Wu et al (US 20150150457).

As to claim 15, Bala discloses a method of assessing a feature on a patient's skin surface including: 
a) using a portable capture device with an inbuilt first camera having a first focal length, with a first field of view, and an inbuilt second camera having a second focal length, with a second field of view (FIG. 15 and [0053]-[0054]), capturing image data of the patient's skin surface, the image data including at least an image from the first camera and an image from the second camera (FIG. 19); 
Bala fails to explicitly disclose b) based on a common image region covered by both the first camera and the second camera and known relative positions of the first camera and the second camera, determining one or more dimensions of the feature on the patient's skin surface from the image data.
However, Wu teaches b) based on a common image region covered by both the first camera and the second camera and known relative positions of the first camera and the second camera (see [0063]), determining one or more dimensions of the feature on the patient's skin surface from the image data (see [0093]; see FIG. 12).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Bala using Wu’s teachings to include based on a common image region covered by both the first camera and the second camera and known relative positions of the first camera and the second camera, determining one or more dimensions of the feature on the patient's skin surface from the image data in order to compute accurate wound dimensions (Wu; [0094]).
As to claim 16, the combination of Bala and Wu further discloses further including displaying the determined one or more dimensions on a display of the portable capture device (Wu; FIG. 12).

As to claim 19, the combination of Bala and Wu further discloses wherein the one or more dimensions include at least one of a linear dimension, a perimeter, and an area of the feature on the patient's skin surface (Wu; FIG. 12 and [0093]).

As to claim 20, the combination of Bala and Wu further discloses wherein determining one or more dimensions is also based on one or more image sensor characteristics (Wu; [0076], [0093]).

As to claim 22, the combination of Bala and Wu further discloses further comprising, before capturing the image data of the patient's skin surface: 
a) displaying a guide image overlaid on a real-time camera view on a display of the portable capture device (Wu; [0066]); and 
b) aligning the portable capture device relative to the feature on the patient's skin surface by moving the portable capture device to align the real-time camera view with the overlaid guide image (Wu; [0066]).

As to claim 24, the combination of Bala and Wu further discloses wherein the portable capture device is a smartphone or tablet (Bala; FIG. 15; [0066]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al (US 20170303790) in view of Wu et al (US 20150150457) further in view of Bharara et al (US 20130162796).

As to claim 17, the combination of Bala and Wu fails to explicitly disclose wherein the image data is captured at least substantially simultaneously from the first camera and the second camera, in response to a single instruction from the user to capture data.
However, Bharara teaches wherein the image data is captured at least substantially simultaneously from the first camera and the second camera, in response to a single instruction from the user to capture data (see [0049], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Bala and Wu using Bharara’s teachings to include wherein the image data is captured at least substantially simultaneously from the first camera and the second camera, in response to a single instruction from the user to capture data in order to provide improved apparatus and methods for obtaining useful images of a wound situs, for purposes of wound diagnosis, evaluation, and prognosis, as well as wound monitoring over time (Bharara; [0009]-[0010]).

As to claim 18, the combination of Bala and Wu fails to explicitly disclose wherein the image data is captured at least substantially simultaneously from the first camera and the second camera, in response to an automatic capture decision.
However, Bharara teaches wherein the image data is captured at least substantially simultaneously from the first camera and the second camera, in response to an automatic capture decision (see [0049], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Bala and Wu using Bharara’s teachings to include wherein the image data is captured at least substantially simultaneously from the first camera and the second camera, in response to an automatic capture decision in order to provide improved apparatus and methods for obtaining useful images of a wound situs, for purposes of wound diagnosis, evaluation, and prognosis, as well as wound monitoring over time (Bharara; [0009]-[0010]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al (US 20170303790) in view of Wu et al (US 20150150457) further in view of Baker et al (US 20170303844).

As to claim 21, although the combination of Bala and Wu discloses determining one or more dimensions of the wound by determining the distance of portions of the image such as the wound based on auto-focusing information (Wu; see [0093], [0130]), the combination of Bala and Wu fails to explicitly disclose wherein at least one of the first and second cameras is an autofocus camera and wherein determining one or more dimensions is also based on a focal distance of the autofocus camera.
However, Baker teaches wherein at least one of the first and second cameras is an autofocus camera and wherein determining one or more dimensions is also based on a focal distance of the autofocus camera (see [0048], [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Bala and Wu using Baker’s teachings to include wherein at least one of the first and second cameras is an autofocus camera and wherein determining one or more dimensions is also based on a focal distance of the autofocus camera in order to image and track one or more skin features (Baker; [0016]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al (US 20170303790) in view of Wu et al (US 20150150457) further in view of Knodt et al (20160259992).

As to claim 23, the combination of Bala and Wu fails to explicitly wherein the guide image includes at least one of: 
a) a previously captured image of the patient's skin surface; 
b) one or more portions of a previously captured image of the patient's skin surface; 
c) one or more guide masks or markings based on a previously captured image of the patient's skin surface; 
d) one or more guide masks or markings selected from a library of available guide masks or markings; and 
e) one or more guide patterns that vary with range.
However, Knodt teaches wherein the guide image includes at least one of: 
a) a previously captured image of the patient's skin surface (FIG. 2A, steps 202-204); 
b) one or more portions of a previously captured image of the patient's skin surface; 
c) one or more guide masks or markings based on a previously captured image of the patient's skin surface; 
d) one or more guide masks or markings selected from a library of available guide masks or markings; and 
e) one or more guide patterns that vary with range.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Bala and Wu using Knodt’s teachings to make the guide image includes a previously captured image of the patient's skin surface in order to allow a user of the mobile device to simultaneously view the reference image and a preview image of the one or more objects currently in a field of view of a camera of the mobile device, to provide an indication to the user of the mobile device whether the camera of the mobile device is currently located within a specified amount of a distance at which the reference image was acquired, such as a visual or audible indication may indicate whether the camera of the mobile device is too close, too far away, or within a specified amount of a distance at which the reference image was acquired (Knodt; [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482